United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41173
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTONIO OSTOS-DEL ANGEL,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-119-ALL
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Antonio Ostos-Del Angel (Ostos) appeals his guilty-plea

conviction and sentence for importation into the United States

from Mexico of approximately 31 kilograms of cocaine, in

violation of 21 U.S.C. §§ 952(a), 960(a)(1) & (b)(1)(B) and

18 U.S.C. § 2.    Ostos argues for the first time on appeal that

21 U.S.C. §§ 952 and 960(a) & (b) are unconstitutional in light

of the Supreme Court’s decision in Apprendi v. New Jersey, 530

U.S. 466 (2000).    As Ostos concedes, this argument is foreclosed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41173
                               -2-

by our decision in United States v. Slaughter, 238 F.3d 580 (5th

Cir. 2000).

     AFFIRMED.